Citation Nr: 1001339	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  06-11 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to an initial disability evaluation in excess 
of 10 percent for the Veteran's lumbar spine degenerative 
disc disease.

2. Entitlement to an initial disability evaluation in excess 
of 10 percent for the Veteran's bilateral knee injury 
residuals with chondromalacia and degenerative joint disease.

3. Entitlement to an initial compensable disability 
evaluation for the Veteran's left ankle injury residuals with 
arthritis.


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to June 
2005.  

Procedural history

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Louisville, Kentucky, Regional Office which, among other 
things, granted service connection for bilateral knee injury 
residuals with chondromalacia and degenerative joint disease 
and assigned a 10 percent evaluation for that disability; 
granted service connection for both lumbar spine degenerative 
disc disease and left ankle injury residuals with arthritis, 
and assigned noncompensable evaluations for those 
disabilities; and provided effective dates of service 
connection of July 1, 2005, the day after the Veteran was 
discharged from active duty service. 

In a January 2006 rating decision, the Waco, Texas, Regional 
Office increased the evaluation for the Veteran's lumbar 
spine degenerative disc disease from noncompensable to 10 
percent and effectuated the award as of July 1, 2005.

In April 2007, the Veteran informed the Department of 
Veterans Affairs (VA) that he was moving to Florida. The 
Veteran's claims file was subsequently transferred to the St. 
Petersburg, Florida, Regional Office.  

In July 2008, the Veteran presented evidence at a hearing at 
the St. Petersburg RO before the undersigned Veterans Law 
Judge (VLJ).  A transcript of that hearing has been 
associated with the Veteran's VA claims folder.

In September 2008, the Board remanded the Veteran's appeal to 
the RO for inclusion of additional medical records and for 
scheduling of a medical examination to determine the nature 
and extent of the Veteran's service-connected disabilities.

In April 2009, the Board remanded the Veteran's appeal to the 
RO for scheduling of the Veteran for a medical examination of 
the Veteran's service-connected disabilities.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reasons for remand

The Board observes that this is the third consecutive remand 
for a VA medical examination of the Veteran's service-
connected disabilities.  The need for a remand has been 
recounted in the September 2008 remand.  Essentially, the 
Board has found that the Veteran has been examined by VA 
examiners in November 2004, October 2005, May 2006, and 
November 2006, and that the results of the examinations are 
incongruent and raise medical questions that are required to 
be resolved by medical practitioners in order for the Board 
to render a decision in this case.  See Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  It is unclear whether the 
Veteran's current left ankle condition includes arthritis.  
It is also unclear whether the knees are affected by 
arthritis.  It appears that arthritis is not found on x-ray 
interpretations, yet diagnoses include pain secondary to 
arthritis for both the Veteran's knees and left ankle.  

Thus, the need for a competent and comprehensive medical 
examination is clearly stated.

The record shows that the Veteran sent an e-mail in May 2009 
indicating he was waiting for an appointment at the VA 
hospital in El Paso, Texas, and had not yet heard from anyone 
about an appointment.  

The next item in the record is a notice that the Veteran 
failed to appear at a scheduled examination on July 13, 2009.  
An August 2009 VA telephone contact note indicates that the 
Veteran was contacted and told the VA contact that he wanted 
to reschedule the examination which, according to the note, 
was in June 2009.  The note further states "[M]essage had 
been left on veteran's work answering machine (veteran works 
for a high school and b/c school was out veteran did not 
receive message).  

Finally, an October letter from the Veteran received by the 
Board indicates that he still wants to have an examination 
and is willing to show up for the examination, but that he 
didn't receive any notice about the examination.  It appears 
from the torn letter that he left for Tampa, Florida, soon 
after school let out and did not return to Texas until 
August.  He further states that "as of today, I haven' 
received anything."  The Board notes that there is nothing 
in the record which documents that the Veteran was ever 
properly notified about the examination.

The consequences of failing to report for a VA examination 
are outlined in 38 C.F.R. § 3.655.  This section provides:

(a)  General. When entitlement or continued 
entitlement to a benefit cannot be established or 
confirmed without a current VA examination or 
reexamination and a claimant, without good cause, 
fails to report for such examination, or 
reexamination, action shall be taken in accordance 
with paragraph (b) or (c) of this section as 
appropriate.  Examples of good cause include, but 
are not limited to, the illness or hospitalization 
of the claimant, death of an immediate family 
member, etc. For purposes of this section, the 
terms "examination" and "reexamination" include 
periods of hospital observation when required by 
VA.

(b)  Original or reopened claim, or claim for 
increase. When a claimant fails to report for an 
examination scheduled in conjunction with an 
original compensation claim, the claim shall be 
rated based on the evidence of record. When the 
examination was scheduled in conjunction with any 
other original claim, a reopened claim for a 
benefit which was previously disallowed, or a claim 
for increase, the claim shall be denied.

Examples of "good cause" include, but are not limited to, the 
illness or hospitalization of the claimant, death of an 
immediate family member, etc.  See 38 C.F.R. § 3.655 (2009); 
see also Engelke v. Gober, 10 Vet. App. 396, 399 (1997); 
Ashley v. Derwinski, 2 Vet. App. 307, 311 (1992).

In this case, the Veteran has provided good cause for his 
failure to appear.  Indeed, it is unclear from the record 
before the Board that he ever was provided notice of the 
examination in the first place.  The Board remands this claim 
for the scheduling of an examination as it has on two past 
occasions.  The Board expects that should the claim come back 
for further consideration, it will adequately demonstrate 
that the Veteran received reasonable notice of a scheduled 
examination.

Accordingly, the case is REMANDED for the following action:

1.  VBA shall arrange for the Veteran to 
be scheduled for an examination by an 
appropriate medical provider, and shall 
ensure that notice to the Veteran 
regarding the examination date, time and 
location is documented in his VA claims 
folder.

2.  The VA examiner shall review the 
Veteran's VA claims folder prior to 
examining the Veteran.  The examiner shall 
provide who should describe the current 
nature and extent of the Veteran's 
service-connected disabilities.  The 
examiner shall particularly address 
whether the Veteran does or does not have 
arthritis in his left ankle or in either 
knee, as well as any symptomatology 
associated therewith.  The examiner shall 
further specifically determine through 
appropriate testing whether the Veteran 
presents with a neuropathy condition due 
to his service-connected lumbar spine 
disability.  The examiner should identify 
any limitation of activity imposed by the 
Veteran's lumbar spine, bilateral knee and 
left ankle disabilities and fully describe 
the effect of the disability upon the 
Veteran's ordinary activities.  The 
examiner should fully describe any 
weakened movement, excess fatigability, 
and incoordination present, and further 
describe any objective evidence of pain 
caused by any of the disabilities.  Any 
determinations concerning pain, weakness 
and fatigability should be portrayed in 
terms of the degree of additional loss of 
range of motion.  Finally, the examiner 
should provide an opinion as to the impact 
of the Veteran's service-connected 
disabilities upon the Veteran's ability to 
work.  A written report of examination 
should be prepared and associated with the 
Veteran's VA claims folder.

3.  Following the completion of the 
foregoing development, and after 
undertaking any additional development 
which it deems to be necessary, VBA should 
then readjudicate the Veteran's claims of 
entitlement to an increased rating for a 
left ankle condition, a knee condition and 
a lumbar spine condition, including 
consideration of Estaban v. Brown, 6 Vet. 
App. 259 (1994) and DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  If the benefits sought on 
appeal remain denied, VBA should provide 
the Veteran with a supplemental statement 
of the case and allow an appropriate period 
of time for response.  Thereafter, the 
claims folder should be returned to the 
Board for further appellate review if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


